DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 3-6, 8-12, 14-16, and 18 are amended.  Claims 1-18 are pending in the instant application.  
Priority
This application is a National Phase Application of International Application Serial No. PCT/JP2019/013991, filed March 29, 2019, which claims the benefit of and priority to Japan Patent Application No. 2018-078117 filed April 16, 2018.

Information Disclosure Statements
	Applicants’ Information Disclosure Statements, filed on 10/16/2020, 11/12/2021, and 12/13/2021, have been considered.  Please refer to Applicant’s copies of the PTO-1449 submitted herewith.

Status of the Claims
Claims 1-18 are under examination on the merits.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2017200674 (“the `674 publication”). 

Applicant’s claim 1 is drawn to a composition comprising platinum (Pt) nanoparticles and an inorganic oxide, wherein the Pt nanoparticles have no more than 100 Pt atoms, wherein the Pt nanoparticles have a mean particle size of 1 nm to 10 nm with a standard deviation (SD) no more than 1 nm.
Claim interpretation:  The term "standard deviation" in claim 1, “mean particle size”,  “mean particle size after hydrothermal redox aging” mentioned in claims 2-5 and 8-11, and the “frequency” of adsorbed CO molecule at 200°C defined in claims 14 and 15 are considered to be unusual parameters, i.e. said parameters are not usually explicitly disclosed (although they can be implicitly present in the disclosure) in the relevant state of the art documents and no meaningful comparison with the prior art can be made. In the present case, the Office is not able to assess whether Pt nanoparticles disclosed in the prior art exhibit said parameters. Thus, the burden of proof for these alleged distinguishing features lies with the applicant.  It is further considered that the features that the Pt nanoparticles have no more than 100 Pt atoms and have a mean particle size of 1 nm to 10 nm must be inherently linked and equivalent. Thus, for the purposed of assessment of novelty and inventive step, it is considered that Pt nanoparticles having a mean particle size between 1 and 10 nm are inherently built up of no more than 100 Pt atoms and vice versa. Thus, it is considered that the parameters defined in claims 2-5, 8-11, 14 and 15 inherently result from said particle size.

The `674 publication discloses an oxidation catalyst comprises an alumina carrier and a Pt cluster composed of 18 to 40 Pt atoms supported on the alumina carrier having very high oxidation catalyst activity per Pt atom (for example, CO oxidation catalyst activity) [0008-0009].  In addition, the `674 publication discloses the oxidation catalyst in which Pt clusters having 25 Pt atoms supported on an alumina carrier has 4875 Da mass number [0030-0032]; the oxidation catalyst in which Pt clusters having 32 Pt atoms supported on an alumina carrier has 6240 Da [0037]; the oxidation catalyst in which Pt clusters having 35 Pt atoms supported on an alumina carrier has 6825 Da [0038]; and the oxidation catalyst in which Pt clusters having 40 Pt atoms supported on an alumina carrier has 7800 Da [0039].  However, the `674 publication is silent on the mean particle size of the nanoparticles.  The features that the Pt nanoparticles have no more than 100 Pt atoms and have a mean particle size of 1 nm to 10 nm must be inherently linked and equivalent. Thus, for the purposed of assessment of novelty and inventive step, it is considered that Pt nanoparticles having a mean particle size between 1 and 10 nm are inherently built up of no more than 100 Pt atoms and vice versa.  See the claim interpretation above.  Therefore, the `674 publication anticipates claims 1-18.  
 
Alternatively, claims 1-18 are rejected under 35 USC § 103(a) as follow:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over the `674 publication in view of WO 2017/118932 (“the `932 publication”).   

The `674 publication discloses an oxidation catalyst comprises an alumina carrier and a Pt cluster composed of 18 to 40 Pt atoms supported on the alumina carrier having very high oxidation catalyst activity per Pt atom (for example, CO oxidation catalyst activity) [0008-0009].  In addition, the `674 publication discloses the oxidation catalyst in which Pt clusters having 25 Pt atoms supported on an alumina carrier has 4875 Da mass number [0030-0032]; the oxidation catalyst in which Pt clusters having 32 Pt atoms supported on an alumina carrier has 6240 Da [0037]; the oxidation catalyst in which Pt clusters having 35 Pt atoms supported on an alumina carrier has 6825 Da [0038]; and the oxidation catalyst in which Pt clusters having 40 Pt atoms supported on an alumina carrier has 7800 Da [0039].  The `674 publication does not disclose the particle size of the platinum (pt) nanoparticles.  

The `932 publication discloses an oxidation catalyst comprising platinum group metal nanoparticles having an average particle size of about 1 to 10 nm and inorganic metal oxide (Abstract).  The `932 publication further discloses the inorganic metal oxide is silica-doped alumina (lns. 15-16, p.4), and the average size of the nanoparticles may be about 1 to 3 nm, 3 to 5 nm, 5 to 7 nm, or 7 to 9 nm with at least 95% of the nanoparticles have a particle size +/- about 1 nm of the average particle size (i.e. a standard deviation) (lns. 20-32, p.4).

The difference between the instantly claimed composition and the composition of the `674 publication is that the prior art does not teach the Pt nanoparticles have a mean particle size of 1 nm to 10 nm with a standard deviation (SD) no more than 1 nm.

The instantly claimed composition would have been obvious over the composition disclosed in the `674 publication because the difference is further taught by the `932 publication. 
The `932 publication teaches an oxidation catalyst comprising platinum group metal nanoparticles having an average particle size of about 1 to 10 nm and inorganic metal oxide (Abstract).  The `932 publication further discloses the inorganic metal oxide is silica-doped alumina (lns. 15-16, p.4), and the average size of the nanoparticles may be about 1 to 3 nm, 3 to 5 nm, 5 to 7 nm, or 7 to 9 nm with at least 95% of the nanoparticles have a particle size +/- about 1 nm of the average particle size (i.e. a standard deviation) (lns. 20-32, p.4).  The `674 publication and the `932 publication are both drawn to inventions of oxidation catalyst comprising platinum group metal nanoparticles, and prepared by the similar methods.   
One ordinary skilled in the art would be motivated to make a catalyst composition composing 18 to 40 Pt atoms supported on the alumina carrier based on the teaching of the nanoparticle oxidation catalyst of the `674 publication modified to the nanoparticle oxidation catalyst with an average nanoparticle size of about 1 to 10 nm and inorganic metal oxide taught and/or suggested by the `932 publication.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);   In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 1-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,875,010 (“the `010 patent”).
Although the conflicting claims are not identical, they are not patentably distinct from each other because Applicant’s claims 1-18 and claims 1-16 of the `010 patent are drawn to overlapped scope of a composition (catalyst) comprising platinum (Pt) nanoparticles and an inorganic oxide, wherein the Pt nanoparticles have no more than 100 Pt atoms, wherein the Pt nanoparticles have a mean particle size of 1 nm to 10 nm with a standard deviation (SD) no more than 1 nm. See Examples 1 and 2A-2D of the present specification and Examples 1 and 2A-2D of the specification of the `010 patent.      


Conclusions
Claims 1-18 are rejected.
Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

/YONG L CHU/Primary Examiner, Art Unit 1731